 Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 1 of 24 Page ID #:1122




1    DAVID C. HOLT, ESQ. (SBN 137951)
     THE HOLT LAW FIRM
2    1432 Edinger Ave., Suite 130
     Tustin, CA 92780
3    Telephone No. (714) 730-3999
     Facsimile No. (714) 665-3991
4
     Attorney for Defendant
5    DOCS DONE RIGHT, INC., DOCS DONE RIGHT, LP,
     EDUARDO “ED” MARTINEZ, David Sklar,
6    Assure Direct Services, LP, and Lend Tech Loans, Inc.
7
8                                  UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10
     Bureau of Consumer Financial Protection,         )   Case No.: 8:20-CV-00043-JVS-ADS
11                                                    )
                                                      )
12                           Plaintiff,               )   ANSWER OF DEFENDANT LEND
                                                      )   TECH TO PLAINTIFF’S UNVERIFIED
13           vs.                                      )   COMPLAINT
                                                      )
14
     Chou Team Realty, LLC f/k/a Chou Team Realty, ))
15   Inc., d/b/a/ Monster Loans, d/b/a MonsterLoans; )    Complaint filed: January 9, 2020
     Lend Tech Loans, Inc.; Docu Prep Center, Inc., )
16   d/b/a DocuPrep Center, d/b/a Certified Document )
17   Center; Document Preparation Services, LP, d/b/a )
                                                      )
     DocuPrep Center, d/b/a Certified Document        )
18   Center; Certified Doc Prep, Inc.; Certified Doc )
     Prep Services, LP; Assure Direct Services, Inc.; )
19   Assure Direct Services, LP; Direct Document      )
20   Solutions, Inc.; Direct Document Solutions, LP; )
                                                      )
     Secure Preparation Services, Inc.; Secure        )
21   Preparation Services, LP; Docs Done Right, Inc.; )
     Docs Done Right, LP; Bilal Abdelfattah, a/k/a    )
22   Belal Abdelfattah, a/k/a Bill Abdel; Robert      )
     Hoose; Eduardo “Ed” Martinez; Jawad              )
23                                                    )
     Nesheiwat; Frank Anthony Sebreros; and David )
24   Sklar,                                           )
                                                      )
25                           Defendant.               )
26
27
28



                                             -1-
              ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
 Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 2 of 24 Page ID #:1123




1           Defendant LEND TECH (“Defendant”) hereby responds to Plaintiff’s Unverified Complaint
2    based on his current information and belief regarding the nature of Plaintiff’s allegations.
3                                          JURISIDICTION AND VENUE
4           1.      Answering paragraph 1, Defendant admits that the Complaint purports to raise federal
5    questions under the cited statutes.
6           2.      Answering paragraph 2, Defendant admits that venue is proper in this district because
7    Defendant are located in the district. Defendant lacks information or belief sufficient to admits or
8    denies the remaining allegations in this paragraph and on that basis, denies such allegations.
9                                               INTRODUCTION
10          3.      Answering paragraph 3, the statement that “The Bureau of Consumer Financial
11   Protection (Bureau) brings this action to address unlawful conduct by several companies and
12   individuals in connection with providing debt-relief services to consumers with student loans” is a
13   statement of opinion which Defendant cannot admits or denies; Moreover, the statement is
14   impermissibly vague such that Defendant lacks information or belief sufficient to admit or deny the
15   allegations in this paragraph and on that basis, denies such allegations.
16          4.      Answering paragraph 4, the allegations contained in this paragraph constitute
17   conclusions of law to which requires no response by Defendant. To the extent a response is deemed
18   required, the allegations are denied.
19          5.      Answering paragraph 5, the allegations contained in this paragraph constitute
20   conclusions of law to which requires no response by Defendant. To the extent a response is deemed
21   required, the allegations are denied as pled.
22          6.      Answering paragraph 6, the allegations contained in this paragraph constitute
23   conclusions of law to which requires no response by Defendant. To the extent a response is deemed
24   required, the allegations are denied as pled.
25          7.      Answering paragraph 7, the statement that “The Bureau brings this action to secure
26   injunctive relief to stop Defendant unlawful conduct, to obtain redress for harmed consumers, to obtain
27   penalties against Defendant for their violations of Federal consumer financial law, and to require
28   Relief Defendant to disgorge profits they received due to those violations” is a statement of opinion



                                                -2-
                 ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
 Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 3 of 24 Page ID #:1124




1    which Defendant cannot admits or denies; Moreover, the statement is impermissibly vague such that
2    Defendant lacks information or belief sufficient to admit or deny the allegations in this paragraph and
3    on that basis, denies such allegations.
4                                                  PLAINTIFF
5           8.      Answering paragraph 8, the statement that “The Bureau is an independent agency
6    charged with enforcing Federal consumer financial laws. 12 U.S.C. § 5491(a). The Bureau has
7    independent litigating authority, 12 U.S.C. § 5564(a)-(b), including the authority to enforce
8    prohibitions on unfair, deceptive, and abusive acts or practices in the Consumer Financial Protection
9    Act of 2010 (CFPA), 12 U.S.C. §§ 5531, 5536; the Fair Credit Reporting Act, 15 U.S.C. § 1681s; and
10   the Telemarketing Sales Rule (TSR), 16 C.F.R. Part 310, as it applies to persons subject to the CFPA,
11   15 U.S.C. §§ 6102(c), 6105(d)” is a statement of opinion which Defendant cannot admits or denies;
12   Moreover, the statement is impermissibly vague such that Defendant lacks information or belief
13   sufficient to admit or deny the allegations in this paragraph and on that basis, denies such allegations.
14          9.      Answering paragraph 9, the statement that “The Bureau has authority to bring civil
15   actions against persons violating Federal consumer financial laws and to seek all appropriate legal and
16   equitable relief, including injunctive relief, refund of monies paid, damages, restitution, disgorgement,
17   and civil money penalties, 12 U.S.C. §§ 5564(a), 5565(a)(2)” is a statement of opinion which
18   Defendant cannot admits or denies; Moreover, the statement is impermissibly vague such that
19   Defendant lacks information or belief sufficient to admit or deny the allegations in this paragraph and
20   on that basis, denies such allegations..
21                                DEFENDANT AND RELIEF DEFENDANT
22          10.     Answering paragraph 10, Defendant lacks information or belief sufficient to admit or
23   deny the allegations in this paragraph and on that basis, denies such allegations.
24          11.     Answering paragraph 11, Defendant lacks information or belief sufficient to admit or
25   deny the allegations in this paragraph and on that basis, denies such allegations.
26          12.     Answering paragraph 12, Defendant lacks information or belief sufficient to admit or
27   deny the allegations in this paragraph and on that basis, denies such allegations.
28          13.     Answering paragraph 13, Defendant lacks information or belief sufficient to admit or



                                                -3-
                 ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
 Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 4 of 24 Page ID #:1125




1    deny the allegations in this paragraph and on that basis, denies such allegations.
2           14.     Answering paragraph 14, Defendant admits it is a California corporation. As to the
3    remaining allegations in this paragraph, Defendant lacks information or belief sufficient to admit or
4    deny the allegations in this paragraph and on that basis, denies such allegations.
5           15.     Answering paragraph 15, Defendant lacks information or belief sufficient to admit or
6    deny the allegations in this paragraph and on that basis, denies such allegations.
7           16.     Answering paragraph 16, Defendant lacks information or belief sufficient to admit or
8    deny the allegations in this paragraph and on that basis, denies such allegations.
9           17.     Answering paragraph 17, D Defendant lacks information or belief sufficient to admit or
10   deny the allegations in this paragraph and on that basis, denies such allegations.
11          18.     Answering paragraph 18, Defendant lacks information or belief sufficient to admit or
12   deny the allegations in this paragraph and on that basis, denies such allegations.
13          19.     Answering paragraph 19, Defendant lacks information or belief sufficient to admit or
14   deny the allegations in this paragraph and on that basis, denies such allegations.
15          20.     Answering paragraph 20, Defendant lacks information or belief sufficient to admit or
16   deny the allegations in this paragraph and on that basis, denies such allegations.
17          21.     Answering paragraph 21, Defendant lacks information or belief sufficient to admit or
18   deny the allegations in this paragraph and on that basis, denies such allegations.
19          22.     Answering paragraph 22, Defendant lacks information or belief sufficient to admit or
20   deny the allegations in this paragraph and on that basis, denies such allegations.
21          23.     Answering paragraph 23, Defendant lacks information or belief sufficient to admit or
22   deny the allegations in this paragraph and on that basis, denies such allegations.
23          24.     Answering paragraph 24, Defendant lacks information or belief sufficient to admit or
24   deny the allegations in this paragraph and on that basis, denies such allegations.
25          25.     Answering paragraph 25, Defendant lacks information or belief sufficient to admit or
26   deny the allegations in this paragraph and on that basis, denies such allegations.
27          26.     Answering paragraph 26, Defendant lacks information or belief sufficient to admit or
28   deny the allegations in this paragraph and on that basis, denies such allegations.



                                              -4-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
 Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 5 of 24 Page ID #:1126




1           27.     Answering paragraph 27, Defendant lacks information or belief sufficient to admit or
2    deny the allegations in this paragraph and on that basis, denies such allegations.
3           28.     Answering paragraph 28, Defendant lacks information or belief sufficient to admit or
4    deny the allegations in this paragraph and on that basis, denies such allegations.
5           29.     Answering paragraph 29, Defendant lacks information or belief sufficient to admits or
6    denies and, on that basis, denies such allegations.
7           30.     Answering paragraph 30, Defendant lacks information or belief sufficient to admits or
8    denies and, on that basis, denies such allegations.
9           31.     Answering paragraph 31, Defendant lacks information or belief sufficient to admit or
10   deny the allegations in this paragraph and on that basis, denies such allegations.
11          32.     Answering paragraph 32, Defendant lacks information or belief sufficient to admit or
12   deny the allegations in this paragraph and on that basis, denies such allegations.
13          33.     Answering paragraph 33, Defendant lacks information or belief sufficient to admit or
14   deny the allegations in this paragraph and on that basis, denies such allegations.
15          34.     Answering paragraph 34, Defendant lacks information or belief sufficient to admit or
16   deny the allegations in this paragraph and on that basis, denies such allegations.
17          35.     Answering paragraph 35, Defendant lacks information or belief sufficient to admit or
18   deny the allegations in this paragraph and on that basis, denies such allegations.
19          36.     Answering paragraph 36, Defendant lacks information or belief sufficient to admit or
20   deny the allegations in this paragraph and on that basis, denies such allegations.
21          37.     Answering paragraph 37, Defendant lacks information or belief sufficient to admit or
22   deny the allegations in this paragraph and on that basis, denies such allegations.
23          38.     Answering paragraph 38, Defendant lacks information or belief sufficient to admit or
24   deny the allegations in this paragraph and on that basis, denies such allegations.
25          39.     Answering paragraph 39, Defendant lacks information or belief sufficient to admit or
26   deny the allegations in this paragraph and on that basis, denies such allegations.
27          40.     Answering paragraph 40, Defendant lacks information or belief sufficient to admit or
28   deny the allegations in this paragraph and on that basis, denies such allegations.



                                              -5-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
 Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 6 of 24 Page ID #:1127




1           41.     Answering paragraph 41, Defendant lacks information or belief sufficient to admit or
2    deny the allegations in this paragraph and on that basis, denies such allegations.
3           42.     Answering paragraph 42, Defendant lacks information or belief sufficient to admit or
4    deny the allegations in this paragraph and on that basis, denies such allegations.
5           43.     Answering paragraph 43, Defendant lacks information or belief sufficient to admit or
6    deny the allegations in this paragraph and on that basis, denies such allegations.
7           44.     Answering paragraph 44, Defendant lacks information or belief sufficient to admit or
8    deny the allegations in this paragraph and on that basis, denies such allegations.
9           45.     Answering paragraph 45, Defendant lacks information or belief sufficient to admit or
10   deny the allegations in this paragraph and on that basis, denies such allegations.
11          46.     Answering paragraph 46, Defendant lacks information or belief sufficient to admit or
12   deny the allegations in this paragraph and on that basis, denies such allegations.
13          47.     Answering paragraph 47, Defendant lacks information or belief sufficient to admit or
14   deny the allegations in this paragraph and on that basis, denies such allegations.
15          48.     Answering paragraph 48, Defendant lacks information or belief sufficient to admit or
16   deny the allegations in this paragraph and on that basis, denies such allegations.
17          49.     Answering paragraph 49, Defendant lacks information or belief sufficient to admit or
18   deny the allegations in this paragraph and on that basis, denies such allegations.
19          50.     Answering paragraph 50, Defendant lacks information or belief sufficient to admit or
20   deny the allegations in this paragraph and on that basis, denies such allegations.
21          51.     Answering paragraph 51, Defendant lacks information or belief sufficient to admit or
22   deny the allegations in this paragraph and on that basis, denies such allegations.
23                                                    FACTS
24                              Monster Loans’ Purchases of Prescreened Lists
25          52.     Answering paragraph 52, Defendant lacks information or belief sufficient to admits or
26   denies the allegations in this paragraph and on that basis, denies such allegations
27          53.     Answering paragraph 53, Defendant lacks information or belief sufficient to admit or
28   deny the allegations in this paragraph and on that basis, denies such allegations.



                                              -6-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
 Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 7 of 24 Page ID #:1128




1           54.     Answering paragraph 54, Defendant lacks information or belief sufficient to admits or
2    denies the allegations in this paragraph and on that basis, denies such allegations
3           55.     Answering paragraph 55, Defendant lacks information or belief sufficient to admits or
4    denies the allegations in this paragraph and on that basis, denies such allegations
5           56.     Answering paragraph 56, Defendant lacks information or belief sufficient to admits or
6    denies the allegations in this paragraph and on that basis, denies such allegations
7           57.     Answering paragraph 57, Defendant lacks information or belief sufficient to admits or
8    denies the allegations in this paragraph and on that basis, denies such allegations
9           58.     Answering paragraph 58, Defendant lacks information or belief sufficient to admits or
10   denies the allegations in this paragraph and on that basis, denies such allegations
11          59.     Answering paragraph 59, Defendant lacks information or belief sufficient to admits or
12   denies the allegations in this paragraph and on that basis, denies such allegations
13          60.     Answering paragraph 60, Defendant lacks information or belief sufficient to admits or
14   denies the allegations in this paragraph and on that basis, denies such allegations
15          61.     Answering paragraph 61, Defendant lacks information or belief sufficient to admits or
16   denies the allegations in this paragraph and on that basis, denies such allegations
17          62.     Answering paragraph 62, Defendant lacks information or belief sufficient to admits or
18   denies the allegations in this paragraph and on that basis, denies such allegations
19          63.     Answering paragraph 63, Defendant lacks information or belief sufficient to admits or
20   denies the allegations in this paragraph and on that basis, denies such allegations
21                                Land Tech’s Purchases of Prescreened Lists
22          64.     Answering paragraph 64, Defendant lacks information or belief sufficient to admit or
23   deny the allegations in this paragraph and on that basis, denies such allegations.
24          65.     Answering paragraph 65, the allegations contained in this paragraph constitute
25   statements of position or law, or legal argument that require no response. To the extent that a response
26   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
27   Defendants further deny each and every remaining allegation in this paragraph.
28          66.     Answering paragraph 66, Defendant lacks information or belief sufficient to admits or



                                              -7-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
 Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 8 of 24 Page ID #:1129




1    denies the allegations in this paragraph and on that basis, denies such allegations
2           67.     Answering paragraph 67, Defendant lacks information or belief sufficient to admits or
3    denies the allegations in this paragraph and on that basis, denies such allegations
4           68.     Answering paragraph 68, Defendant lacks information or belief sufficient to admits or
5    denies the allegations in this paragraph and on that basis, denies such allegations
6           69.     Answering paragraph 69, Defendant lacks information or belief sufficient to admit or
7    deny the allegations in this paragraph and on that basis, denies such allegations.
8           70.     Answering paragraph 70, Defendant lacks information or belief sufficient to admit or
9    deny the allegations in this paragraph and on that basis, denies such allegations.
10          71.     Answering paragraph 71, Defendant admits.
11          72.     Answering paragraph 72, Defendant lacks information or belief sufficient to admit or
12   deny the allegations in this paragraph and on that basis, denies such allegations.
13          73.     Answering paragraph 73, Defendant lacks information or belief sufficient to admit or
14   deny the allegations in this paragraph and on that basis, denies such allegations.
15          74.     Answering paragraph 74, Defendant lacks information or belief sufficient to admit or
16   deny the allegations in this paragraph and on that basis, denies such allegations.
17          75.     Answering paragraph 75, Defendant lacks information or belief sufficient to admit or
18   deny the allegations in this paragraph and on that basis, denies such allegations.
19          76.     Answering paragraph 76, Defendant lacks information or belief sufficient to admit or
20   deny the allegations in this paragraph and on that basis, denies such allegations.
21          77.     Answering paragraph 77, Defendant lacks information or belief sufficient to admit or
22   deny the allegations in this paragraph and on that basis, denies such allegations.
23          78.     Answering paragraph 78, Defendant lacks information or belief sufficient to admit or
24   deny the allegations in this paragraph and on that basis, denies such allegations.
25          79.     Answering paragraph 79, Defendant lacks information or belief sufficient to admit or
26   deny the allegations in this paragraph and on that basis, denies such allegations.
27            Student Loan Consolidations, Repayment Programs, and Forgiveness Programs
28          80.     Answering paragraph 80, Defendant lacks information or belief sufficient to admit or



                                              -8-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
 Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 9 of 24 Page ID #:1130




1    deny the allegations in this paragraph and on that basis, denies such allegations.
2           81.     Answering paragraph 81, Defendant lacks information or belief sufficient to admit or
3    deny the allegations in this paragraph and on that basis, denies such allegations.
4           82.     Answering paragraph 82, Defendant admits.
5           83.     Answering paragraph 83, Defendant lacks information or belief sufficient to admit or
6    deny the allegations in this paragraph and on that basis, denies such allegations.
7                      The Student Loan Debt Relief Companies and Docs Done Right
8           84.     Answering paragraph 84, Defendant lacks information or belief sufficient to admit or
9    deny the allegations in this paragraph and on that basis, denies such allegations.
10          85.     Answering paragraph 85, Defendant lacks information or belief sufficient to admit or
11   deny the allegations in this paragraph and on that basis, denies such allegations.
12          86.     Answering paragraph 86, Defendant lacks information or belief sufficient to admit or
13   deny the allegations in this paragraph and on that basis, denies such allegations.
14          87.     Answering paragraph 87, Defendant lacks information or belief sufficient to admit or
15   deny the allegations in this paragraph and on that basis, denies such allegations.
16          88.     Answering paragraph 88, Defendant lacks information or belief sufficient to admit or
17   deny the allegations in this paragraph and on that basis, denies such allegations.
18                              Misrepresentations about Lower Interest Rates
19          89.     Answering paragraph 89, Defendant lacks information or belief sufficient to admit or
20   deny the allegations in this paragraph and on that basis, denies such allegations.
21          90.     Answering paragraph 90, Defendant lacks information or belief sufficient to admit or
22   deny the allegations in this paragraph and on that basis, denies such allegations.
23          91.     Answering paragraph 91, Defendant lacks information or belief sufficient to admit or
24   deny the allegations in this paragraph and on that basis, denies such allegations.
25          92.     Answering paragraph 92, Defendant denies each and every allegation in this paragraph.
26          93.     Answering paragraph 93, the allegations contained in this paragraph constitute
27   statements of position or law, or legal argument that require no response. To the extent that a response
28   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.



                                              -9-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
     Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 10 of 24 Page ID
                                      #:1131



1    As to the remaining allegations, Defendant lacks information or belief sufficient to admit or deny the
2    allegations in this paragraph and on that basis, denies such allegations.
3           94.     Answering paragraph 94, Defendant lacks information or belief sufficient to admit or
4    deny the allegations in this paragraph and on that basis, denies such allegations.
5           95.     Answering paragraph 95, the allegations contained in this paragraph constitute
6    statements of position or law, or legal argument that require no response. To the extent that a response
7    is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
8    As to the remaining allegations, Defendant lacks information or belief sufficient to admit or deny the
9    allegations in this paragraph and on that basis, denies such allegations.
10                            Misrepresentations about Improved Credit Scores
11          96.     Answering paragraph 96, Defendant lacks information or belief sufficient to admit or
12   deny the allegations in this paragraph and on that basis, denies such allegations.
13          97.     Answering paragraph 97, Defendant lacks information or belief sufficient to admit or
14   deny the allegations in this paragraph and on that basis, denies such allegations.
15          98.     Answering paragraph 98, Defendant lacks information or belief sufficient to admit or
16   deny the allegations in this paragraph and on that basis, denies such allegations.
17          99.     Answering paragraph 99, Defendant lacks information or belief sufficient to admit or
18   deny the allegations in this paragraph and on that basis, denies such allegations.
19                 Misrepresentations that ED Would Become Consumers’ “New Servicer”
20          100.    Answering paragraph 100, Defendant lacks information or belief sufficient to admit or
21   deny the allegations in this paragraph and on that basis, denies such allegations.
22          101.    Answering paragraph 101, Defendant lacks information or belief sufficient to admit or
23   deny the allegations in this paragraph and on that basis, denies such allegations.
24          102.    Answering paragraph 102, the allegations contained in this paragraph constitute
25   statements of position or law, or legal argument that require no response. To the extent that a response
26   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
27   Defendants further deny each and every remaining allegation in this paragraph.
28   ///



                                             -10-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
     Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 11 of 24 Page ID
                                      #:1132



1                                          Collection of Advance Fees
2           103.    Answering paragraph 103, Defendant lacks information or belief sufficient to admit or
3    deny the allegations in this paragraph and on that basis, denies such allegations.
4           104.    Answering paragraph 104, Defendant lacks information or belief sufficient to admit or
5    deny the allegations in this paragraph and on that basis, denies such allegations.
6           105.    Answering paragraph 105, Defendant lacks information or belief sufficient to admit or
7    deny the allegations in this paragraph and on that basis, denies such allegations.
8           106.    Answering paragraph 106, Defendant lacks information or belief sufficient to admit or
9    deny the allegations in this paragraph and on that basis, denies such allegations.
10      Role of Individual Defendant in Deceptive Representations and Charging of Advance Fees
11          107.    Answering paragraph 107, Defendant lacks information or belief sufficient to admit or
12   deny the allegations in this paragraph and on that basis, denies such allegations.
13          108.    Answering paragraph 108, Defendant lacks information or belief sufficient to admit or
14   deny the allegations in this paragraph and on that basis, denies such allegations.
15          109.    Answering paragraph 109, Defendant lacks information or belief sufficient to admit or
16   deny the allegations in this paragraph and on that basis, denies such allegations.
17          110.    Answering paragraph 110, Defendant lacks information or belief sufficient to admit or
18   deny the allegations in this paragraph and on that basis, denies such allegations.
19          111.    Answering paragraph 111, the allegations contained in this paragraph constitute
20   statements of position or law, or legal argument that require no response. To the extent that a response
21   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
22   As to the remaining allegations, Defendant lacks information or belief sufficient to admit or deny the
23   allegations in this paragraph and on that basis, denies such allegations.
24                                          LEGAL BACKGROUND
25                                                    FCRA
26          112.    Answering paragraph 112, Defendant admits.
27          113.    Answering paragraph 113, Defendant lacks information or belief sufficient to admit or
28   deny the allegations in this paragraph and on that basis, denies such allegations.



                                             -11-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
     Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 12 of 24 Page ID
                                      #:1133



1           114.    Answering paragraph 114, Defendant lacks information or belief sufficient to admit or
2    deny the allegations in this paragraph and on that basis, denies such allegations.
3           115.    Answering paragraph 115, the allegations contained in this paragraph constitute
4    statements of position or law, or legal argument that require no response. To the extent that a response
5    is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
6    Defendants further deny each and every remaining allegation in this paragraph.
7                                                    The TSR
8           116.    Answering paragraph 116, the allegations contained in this paragraph constitute
9    statements of position or law, or legal argument that require no response. To the extent that a response
10   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
11   Defendants further deny each and every remaining allegation in this paragraph.
12          117.    Answering paragraph 117, the allegations contained in this paragraph constitute
13   statements of position or law, or legal argument that require no response. To the extent that a response
14   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
15   Defendants further deny each and every remaining allegation in this paragraph.
16          118.    Answering paragraph 118, the allegations contained in this paragraph constitute
17   statements of position or law, or legal argument that require no response. To the extent that a response
18   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
19   Defendants further deny each and every remaining allegation in this paragraph.
20          119.    Answering paragraph 119, the allegations contained in this paragraph constitute
21   statements of position or law, or legal argument that require no response. To the extent that a response
22   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
23   Defendants further deny each and every remaining allegation in this paragraph.
24          120.    Answering paragraph 120, the allegations contained in this paragraph constitute
25   statements of position or law, or legal argument that require no response. To the extent that a response
26   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
27   Defendants further deny each and every remaining allegation in this paragraph.
28          121.    Answering paragraph 121, Defendant admits that “Telemarketing means a plan,



                                             -12-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
     Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 13 of 24 Page ID
                                      #:1134



1    program, or campaign which is conducted to induce the purchase of goods or services or a charitable
2    contribution, by use of one or more telephones and which involves more than one interstate telephone
3    call. The term does not include the solicitation of sales through the mailing of a catalog which:
4    contains a written description or illustration of the goods or services offered for sale; includes the
5    business address of the seller; includes multiple pages of written material or illustrations; and has been
6    issued not less frequently than once a year, when the person making the solicitation does not
7    solicit customers by telephone but only receives calls initiated by customers in response to the catalog
8    and during those calls takes orders only without further solicitation. For purposes of the previous
9    sentence, the term “further solicitation” does not include providing the customer with information
10   about, or attempting to sell, any other item included in the same catalog which prompted the customer's
11   call or in a substantially similar catalog. 16 C.F.R. § 310.2(gg).
12          122.    Answering paragraph 122, Defendant lacks information or belief sufficient to admit or
13   deny the allegations in this paragraph and on that basis, denies such allegations.
14          123.    Answering paragraph 123, Defendant lacks information or belief sufficient to admit or
15   deny the allegations in this paragraph and on that basis, denies such allegations.
16          124.    Answering paragraph 124, Defendant lacks information or belief sufficient to admit or
17   deny the allegations in this paragraph and on that basis, denies such allegations.
18          125.    Answering paragraph 125, Defendant lacks information or belief sufficient to admit or
19   deny the allegations in this paragraph and on that basis, denies such allegations.
20          126.    Answering paragraph 126, Defendant lacks information or belief sufficient to admit or
21   deny the allegations in this paragraph and on that basis, denies such allegations.
22          127.    Answering paragraph 127, Defendant lacks information or belief sufficient to admit or
23   deny the allegations in this paragraph and on that basis, denies such allegations.
24          128.    Answering paragraph 128, Defendant lacks information or belief sufficient to admit or
25   deny the allegations in this paragraph and on that basis, denies such allegations.
26          129.    Answering paragraph 129, Defendant lacks information or belief sufficient to admit or
27   deny the allegations in this paragraph and on that basis, denies such allegations.
28          130.    Answering paragraph 130, Defendant lacks information or belief sufficient to admit or



                                             -13-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
     Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 14 of 24 Page ID
                                      #:1135



1    deny the allegations in this paragraph and on that basis, denies such allegations.
2                                                   The CFPA
3           131.    Answering paragraph 131, the allegations contained in this paragraph constitute
4    statements of position or law, or legal argument that require no response. To the extent that a response
5    is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
6    Defendants further deny each and every remaining allegation in this paragraph.
7           132.    Answering paragraph 132, the statement that “A representation is deceptive under the
8    CFPA if it is likely to mislead consumers acting reasonably under the circumstances, and the
9    information is material to consumers” is a statement of opinion which Defendant cannot admits or
10   denies; Moreover, the statement is impermissibly vague such that Defendant lacks information or
11   belief sufficient to admit or deny the allegations in this paragraph and on that basis, denies such
12   allegations.
13          133.    Answering paragraph 133, the allegations contained in this paragraph constitute
14   statements of position or law, or legal argument that require no response. To the extent that a response
15   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
16   Defendants further deny each and every remaining allegation in this paragraph.
17          134.    Answering paragraph 134, the allegations contained in this paragraph constitute
18   statements of position or law, or legal argument that require no response. To the extent that a response
19   is required, Defendant lacks information or belief sufficient to admit or deny the allegations in this
20   paragraph and on that basis, denies such allegations.
21          135.    Answering paragraph 135, Defendant lacks information or belief sufficient to admit or
22   deny the allegations in this paragraph and on that basis, denies such allegations.
23          136.    Answering paragraph 136, Defendant lacks information or belief sufficient to admit or
24   deny the allegations in this paragraph and on that basis, denies such allegations.
25          137.    Answering paragraph 137, the allegations contained in this paragraph constitute
26   statements of position or law, or legal argument that require no response. To the extent that a response
27   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
28   Defendants further deny each and every remaining allegation in this paragraph.



                                             -14-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
     Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 15 of 24 Page ID
                                      #:1136



1           138.    Answering paragraph 138, the allegations contained in this paragraph constitute
2    statements of position or law, or legal argument that require no response. To the extent that a response
3    is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
4    Defendants further deny each and every remaining allegation in this paragraph.
5           139.    Answering paragraph 139, Defendant lacks information or belief sufficient to admit or
6    deny the allegations in this paragraph and on that basis, denies such allegations.
7           140.    Answering paragraph 140, Defendant lacks information or belief sufficient to admit or
8    deny the allegations in this paragraph and on that basis, denies such allegations.
9           141.    Answering paragraph 141, the allegations contained in this paragraph constitute
10   statements of position or law, or legal argument that require no response. To the extent that a response
11   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
12   As to the remaining allegations in this paragraph, Defendant lacks information or belief sufficient to
13   admit or deny the allegations in this paragraph and on that basis, denies such allegations.
14          142.    Answering paragraph 142, Defendant lacks information or belief sufficient to admit or
15   deny the allegations in this paragraph and on that basis, denies such allegations
16          143.    Answering paragraph 143, Defendant lacks information or belief sufficient to admit or
17   deny the allegations in this paragraph and on that basis, denies such allegations
18          144.    Answering paragraph 144, the allegations contained in this paragraph constitute
19   statements of position or law, or legal argument that require no response. To the extent that a response
20   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
21   As to the remaining allegations in this paragraph, Defendant lacks information or belief sufficient to
22   admit or deny the allegations in this paragraph and on that basis, denies such allegations.
23          145.    Answering paragraph 145, the allegations contained in this paragraph constitute
24   statements of position or law, or legal argument that require no response. To the extent that a response
25   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
26   As to the remaining allegations in this paragraph, Defendant lacks information or belief sufficient to
27   admit or deny the allegations in this paragraph and on that basis, denies such allegations.
28          146.    Answering paragraph 146, the allegations contained in this paragraph constitute



                                             -15-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
     Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 16 of 24 Page ID
                                      #:1137



1    statements of position or law, or legal argument that require no response. To the extent that a response
2    is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
3    As to the remaining allegations in this paragraph, Defendant lacks information or belief sufficient to
4    admit or deny the allegations in this paragraph and on that basis, denies such allegations.
5                                                   COUNT I
6                                              Violations of FCRA
7      (Against Student Loan Debt Relief Companies, Monster Loans, Lend Tech, Chou, Nesheiwat,
8                           Cowell, Abdel, Sebreros, Martinez, Sklar, and Hoose)
9           147.    Answering paragraph 147, Defendant realleges his response to Paragraphs 1 to 146,
10   inclusive, which are incorporated herein by this reference.
11          148.    Answering paragraph 148, the allegations contained in this paragraph constitute
12   statements of position or law, or legal argument that require no response. To the extent that a response
13   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
14   Defendants further deny each and every remaining allegation in this paragraph.
15          149.    Answering paragraph 149 the allegations contained in this paragraph constitute
16   statements of position or law, or legal argument that require no response. To the extent that a response
17   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
18   Defendants further deny each and every remaining allegation in this paragraph.
19          150.    Answering paragraph 150, the allegations contained in this paragraph constitute
20   statements of position or law, or legal argument that require no response. To the extent that a response
21   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
22   Defendants further deny each and every remaining allegation in this paragraph.
23          151.    Answering paragraph 151, Defendant lacks information or belief sufficient to admit or
24   deny the allegations in this paragraph and on that basis, denies such allegations.
25          152.    Answering paragraph 152, the allegations contained in this paragraph constitute
26   statements of position or law, or legal argument that require no response. To the extent that a response
27   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
28   As to the remaining allegations in this paragraph, Defendant lacks information or belief sufficient to



                                             -16-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
     Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 17 of 24 Page ID
                                      #:1138



1    admit or deny the allegations in this paragraph and on that basis, denies such allegations.
2                                                   COUNT II
3                                    Advance Fees in Violation of the TSR
4                     (Against Student Loan Debt Relief Companies, Docs Done Right,
5                             Nesheiwat, Sklar, Hoose, Sebreros, and Martinez)
6           153.    Answering paragraph 153, Defendant realleges his response to Paragraphs 1 to 146,
7    inclusive, which are incorporated herein by this reference.
8           154.    Answering paragraph 154, the allegations contained in this paragraph constitute
9    statements of position or law, or legal argument that require no response. To the extent that a response
10   is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
11   Defendants further deny each and every remaining allegation in this paragraph.
12          155.    Answering paragraph 155, Defendant lacks information or belief sufficient to admit or
13   deny the allegations in this paragraph and on that basis, denies such allegations.
14                                                 COUNT III
15                    Misrepresentation in Violation of the TSR – Lower Interest Rates
16        (Against Student Loan Debt Relief Companies, Nesheiwat, Sklar, Hoose, and Sebreros)
17          156.    Answering paragraph 156, Answering paragraph 153, Defendant realleges his response
18   to Paragraphs 1 to 146, inclusive, which are incorporated herein by this reference.
19          157.    Answering paragraph 157, Defendant lacks information or belief sufficient to admit or
20   deny the allegations in this paragraph and on that basis, denies such allegations.
21          158.    Answering paragraph 158, Defendant lacks information or belief sufficient to admit or
22   deny the allegations in this paragraph and on that basis, denies such allegations.
23          159.    Answering paragraph 159, Defendant lacks information or belief sufficient to admit or
24   deny the allegations in this paragraph and on that basis, denies such allegations.
25                                                 COUNT IV
26                  Misrepresentation in Violation of the TSR – Improved Credit Scores
27        (Against Student Loan Debt Relief Companies, Nesheiwat, Sklar, Hoose, and Sebreros)
28          160.    Answering paragraph 160, Defendant realleges his response to Paragraphs 1 to 146,



                                             -17-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
     Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 18 of 24 Page ID
                                      #:1139



1    inclusive, which are incorporated herein by this reference.
2           161.    Answering paragraph 161, Defendant lacks information or belief sufficient to admit or
3    deny the allegations in this paragraph and on that basis, denies such allegations.
4           162.    Answering paragraph 162, Defendant lacks information or belief sufficient to admit or
5    deny the allegations in this paragraph and on that basis, denies such allegations.
6           163.    Answering paragraph 163, Defendant lacks information or belief sufficient to admit or
7    deny the allegations in this paragraph and on that basis, denies such allegations.
8           164.    Answering paragraph 164, Defendant lacks information or belief sufficient to admit or
9    deny the allegations in this paragraph and on that basis, denies such allegations.
10                                                  COUNT V
11                        Misrepresentation in Violation of the TSR – New Servicer
12                        (Against Docu Prep Center, Nesheiwat, Sklar, and Hoose)
13          165.    Answering paragraph 165, Defendant realleges his response to Paragraphs 1 to 146,
14   inclusive, which are incorporated herein by this reference.
15          166.    Answering paragraph 166, Defendant lacks information or belief sufficient to admit or
16   deny the allegations in this paragraph and on that basis, denies such allegations.
17          167.    Answering paragraph 167, Defendant lacks information or belief sufficient to admit or
18   deny the allegations in this paragraph and on that basis, denies such allegations.
19          168.    Answering paragraph 168, Defendant lacks information or belief sufficient to admit or
20   deny the allegations in this paragraph and on that basis, denies such allegations.
21                                                 COUNT VI
22                              Substantial Assistance in Violation of the TSR
23                                  (Against Monster Loans and Nesheiwat)
24          169.    Answering paragraph 169, Defendant realleges his response to Paragraphs 1 to 146,
25   inclusive, which are incorporated herein by this reference.
26          170.    Answering paragraph 170, Defendant lacks information or belief sufficient to admit or
27   deny the allegations in this paragraph and on that basis, denies such allegations.
28          171.    Answering paragraph 171, Defendant lacks information or belief sufficient to admit or



                                             -18-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
     Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 19 of 24 Page ID
                                      #:1140



1    deny the allegations in this paragraph and on that basis, denies such allegations.
2           172.    Answering paragraph 172, Defendant lacks information or belief sufficient to admit or
3    deny the allegations in this paragraph and on that basis, denies such allegations.
4           173.    Answering paragraph 173, Defendant lacks information or belief sufficient to admit or
5    deny the allegations in this paragraph and on that basis, denies such allegations.
6                                                  COUNT VII
7                        Deception in Violation of the CFPA – Lower Interest Rates
8         (Against Student Loan Debt Relief Companies, Nesheiwat, Sklar, Hoose, and Sebreros)
9           174.    Answering paragraph 174, Defendant realleges his response to Paragraphs 1 to 146,
10   inclusive, which are incorporated herein by this reference.
11          175.    Answering paragraph 175, Defendant lacks information or belief sufficient to admit or
12   deny the allegations in this paragraph and on that basis, denies such allegations.
13          176.    Answering paragraph 176, Defendant lacks information or belief sufficient to admit or
14   deny the allegations in this paragraph and on that basis, denies such allegations.
15          177.    Answering paragraph 177, Defendant lacks information or belief sufficient to admit or
16   deny the allegations in this paragraph and on that basis, denies such allegations.
17                                                COUNT VIII
18                      Deception in Violation of the CFPA – Improved Credit Scores
19        (Against Student Loan Debt Relief Companies, Nesheiwat, Sklar, Hoose, and Sebreros)
20          178.    Answering paragraph 178, Defendant realleges his response to Paragraphs 1 to 146,
21   inclusive, which are incorporated herein by this reference.
22          179.    Answering paragraph 179, Defendant lacks information or belief sufficient to admit or
23   deny the allegations in this paragraph and on that basis, denies such allegations.
24          180.    Answering paragraph 180, Defendant lacks information or belief sufficient to admit or
25   deny the allegations in this paragraph and on that basis, denies such allegations.
26          181.    Answering paragraph 181, Defendant lacks information or belief sufficient to admit or
27   deny the allegations in this paragraph and on that basis, denies such allegations.
28          182.    Answering paragraph 182, Defendant lacks information or belief sufficient to admit or



                                             -19-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
     Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 20 of 24 Page ID
                                      #:1141



1    deny the allegations in this paragraph and on that basis, denies such allegations.
2                                                  COUNT IX
3                             Deception in Violation of the CFPA – New Servicer
4                         (Against Docu Prep Center, Nesheiwat, Sklar, and Hoose)
5           183.    Answering paragraph 183, Defendant realleges his response to Paragraphs 1 to 146,
6    inclusive, which are incorporated herein by this reference.
7           184.    Answering paragraph 184, Defendant lacks information or belief sufficient to admit or
8    deny the allegations in this paragraph and on that basis, denies such allegations.
9           185.    Answering paragraph 185, Defendant lacks information or belief sufficient to admit or
10   deny the allegations in this paragraph and on that basis, denies such allegations.
11          186.    Answering paragraph 186, Defendant lacks information or belief sufficient to admit or
12   deny the allegations in this paragraph and on that basis, denies such allegations.
13                                                  COUNT X
14                              Substantial Assistance in Violation of the CFPA
15                                  (Against Monster Loans and Nesheiwat)
16          187.    Answering paragraph 187, Defendant realleges his response to Paragraphs 1 to 146,
17   inclusive, which are incorporated herein by this reference.
18          188.    Answering paragraph 188, Defendant lacks information or belief sufficient to admit or
19   deny the allegations in this paragraph and on that basis, denies such allegations.
20          189.    Answering paragraph 189, Defendant lacks information or belief sufficient to admit or
21   deny the allegations in this paragraph and on that basis, denies such allegations.
22          190.    Answering paragraph 190, Defendant lacks information or belief sufficient to admit or
23   deny the allegations in this paragraph and on that basis, denies such allegations.
24                                                 COUNT XI
25                         CFPA Violations Based on Violations of FCRA and TSR
26     (Against Student Loan Debt Relief Companies, Monster Loans, Lend Tech, Docs Done Right,
27                 Chou, Nesheiwat, Cowell, Abdel, Sebreros, Martinez, Sklar, and Hoose)
28          191.    Answering paragraph 191, Defendant realleges his response to Paragraphs 1 to 146,



                                             -20-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
     Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 21 of 24 Page ID
                                      #:1142



1    inclusive, which are incorporated herein by this reference.
2           192.    Answering paragraph 192, the allegations contained in this paragraph constitute
3    statements of position or law, or legal argument that require no response. To the extent that a response
4    is required, Defendants deny that this paragraph provides a complete and accurate statement of the law.
5    Defendants further deny each and every remaining allegation in this paragraph.
6           193.    Answering paragraph 193, the allegations contained in this paragraph constitute
7    statements of position or law, or legal argument that require no response. To the extent that a response
8    is required, Defendant lacks information or belief sufficient to admit or deny the allegations in this
9    paragraph and on that basis, denies such allegations.
10          194.    Answering paragraph 194, Defendant the allegations contained in this paragraph
11   constitute statements of position or law, or legal argument that require no response. To the extent that a
12   response is required, Defendant lacks information or belief sufficient to admit or deny the allegations
13   in this paragraph and on that basis, denies such allegations.
14          195.    Answering paragraph 195, Defendant lacks information or belief sufficient to admit or
15   deny the allegations in this paragraph and on that basis, denies such allegations.
16          196.    Answering paragraph 196, Defendant lacks information or belief sufficient to admit or
17   deny the allegations in this paragraph and on that basis, denies such allegations.
18          197.    Answering paragraph 197, Defendant lacks information or belief sufficient to admit or
19   deny the allegations in this paragraph and on that basis, denies such allegations.
20          198.    Answering paragraph 198, Defendant lacks information or belief sufficient to admit or
21   deny the allegations in this paragraph and on that basis, denies such allegations.
22                                                 COUNT XII
23                                               Relief Defendant
24          199.    Answering paragraph 199, Answering paragraph 191, Defendant realleges his response
25   to Paragraphs 1 to 146, inclusive, which are incorporated herein by this reference.
26          200.    Answering paragraph 200, Defendant lacks information or belief sufficient to admit or
27   deny the allegations in this paragraph and on that basis, denies such allegations.
28          201.    Answering Plaintiffs’ Demand for Relief, Defendant admits that Plaintiff seeks the



                                             -21-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
     Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 22 of 24 Page ID
                                      #:1143



1    relief requested, but denies it is entitled to it, and further denies that there are any damages in any
2    nature or amount.
3                                                   DEFENSES
4           As a further and separate answer to the allegations contained in Plaintiff’s Complaint, and
5    without assuming the burden of proof as to matters for which Plaintiff bears the burden, Defendant
6    submits the following defenses:
7                                                FIRST DEFENSE
8                                            (Failure to State a Claim)
9           Plaintiff’s Complaint and each of its counts fail to state a claim upon which relief can be
10   granted against these answering Defendant.
11                                             SECOND DEFENSE
12                                                   (Standing)
13          Plaintiff’s Complaint and each of its counts fail to state a claim because plaintiff lacks standing
14   to assert those claims.
15                                              THIRD DEFENSE
16                                             (State of Limitations)
17          Plaintiff’s Complaint and each of its counts are barred by the applicable statute of limitations.
18                                             FOURTH DEFENSE
19                                                    (Laches)
20          Plaintiff’s Complaint and each of its counts therein are barred by the doctrine of laches.
21                                               FIFTH DEFENSE
22                                                (Unclean Hands)
23          Plaintiff’s Complaint and each of its counts and request for injunctive relief is barred by the
24   doctrine of unclean hands.
25                                               SIXTH DEFENSE
26                                            (Lack of Consideration)
27          Plaintiff’s Complaint and each of its counts is barred by lack of consideration.
28   ///



                                             -22-
               ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
     Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 23 of 24 Page ID
                                      #:1144



1                                            SEVENTH DEFENSE
2                                          (Reservation of Defenses
3           Defendant do not presently know all of the facts and circumstances respecting Plaintiff’s
4    claims, and therefore reserve the right to amend this answer should they later discover information
5    demonstrating the existence of additional affirmative defenses.
6                                                   PRAYER
7           Wherefore, Defendant Demands for Jury Trial and prays for judgment as follows:
8           1.      That Plaintiff take nothing by way of its Complaint as against answering Defendant;
9           2.      That judgment be entered in favor of answering Defendant;
10          3.      That answering Defendant recover his costs; and
11          4.      For such other and further relief as the Court deems just and proper.
12   Dated: June 8, 2020                                 THE HOLT LAW FIRM
13
14
                                                    By: _/ s/ David C. Holt __________________
15                                                      DAVID C. HOLT, Attorney for Defendants,
                                                        DOCS DONE RIGHT, INC., DOCS DONE
16                                                      RIGHT, LP AND EDUARDO “ED” MARTINEZ
                                                        David Sklar, Assure Direct Services, LP, and Lend
17                                                      Tech Loans, Inc.
18
19
20
21
22
23
24
25
26
27
28



                                               -23-
                 ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
     Case 8:20-cv-00043-JVS-ADS Document 105 Filed 06/08/20 Page 24 of 24 Page ID
                                      #:1145


                                       CERTIFICATE OF SERVICE
1
            I hereby certify that on this 8th day of June 2020, I caused a copy of the foregoing to be
2       e-filed and served via the Court’s filing system to all parties and counsel receiving ECF
3       service.

4
                                                   / s/ David C. Holt __________________
5                                                  David C. Holt, Esq.

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            -24-
              ANSWER OF DEFENDANT LEND TECH TO PLAINTIFF’S UNVERIFIED COMPLAINT
